     Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 1 of 9
                                                                       United States District Court
                                                                         Southern District of Texas

                                                                            ENTERED
                      IN THE UNITED STATES DISTRICT COURT               September 15, 2020
                      FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                                HOUSTON DIVISION



DEBORAH CROSS f.k.a. DEBORAH             §
CROSS-FARRON,                            §
                                         §
                      Plaintiff,         §
                                         §
v.                                       §
                                         §
THE BANK OF NEW YORK MELLON              §
f.k.a. THE BANK OF NEW YORK,             §         CIVIL ACTION NO. H-20-1322
as Trustee for THE                       §
CERTIFICATEHOLDERS OF CWALT,             §
INC., ALTERNATIVE LOAN TRUST             §
2004-30CB, and NEWREZ LLC                §
d.b.a. SHELLPOINT MORTGAGE               §
SERVICING,                               §
                                         §
                      Defendants.        §



                         MEMORANDUM OPINION AND ORDER


      Plaintiff Deborah Cross ("Plaintiff") sued defendants The Bank

of New York Mellon ("BoNYM"), trustee for the Certificateholders of

CWALT,      Inc.,    Alternative Loan Trust 2004-30CB          ("the 2004-30CB

Trust"),       and     Shellpoint     Mortgage     Servicing     ("Shellpoint")

(collectively,         "Defendants")    in   the   11th     District   Court         of

Harris      County,    Texas.1      Defendants     timely    removed   based         on

diversity jurisdiction.2           Pending before the court is Plaintiff's



      Plaintiff's Original Petition, Exhibit 1 to Defendants'
      1

Removal Notice ("Notice of Removal"), Docket Entry No. 1-2, p. 2.
All page numbers for docket entries in the record refer to the
pagination inserted at the top of the page by the court's
electronic filing system, CM/ECF.
      2
          Notice of Removal, Docket Entry No. 1, pp. 1-3.
     Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 2 of 9



Motion to Remand (Docket Entry No. 9).              For the reasons stated
below, Plaintiff's Motion to Remand will be denied.


                                I.   Background

      In November of 2004 Plaintiff executed a mortgage note in
favor of New Horizon           Financial Ltd.     to purchase property in

Harris County,      Texas. 3    The mortgage was secured by a deed of

trust. 4      The mortgage loan was thereafter assigned to BoNYM as
trustee for the            2004-30CB Trust,     and Shellpoint became the
mortgage servicer. 5       Plaintiff defaulted on the note in December of
2014, and Defendants sent Plaintiff notice of default and intent to

accelerate in October of 2015. 6       On March 19, 2020, Plaintiff filed

this action in state court seeking to quiet title to the property
and seeking a declaratory judgment that the statute of limitations
barred any future foreclosure sale. 7
      Defendants removed the action to this court on April 14,

2020. 8     On May 14, 2020, Plaintiff filed her Motion to Remand. 9



      Plaintiff's Original Petition, Exhibit 1 to
      3
                                                                  Notice    of
Removal, Docket Entry No. 1-2, p. 3 � 4, p. 4 � 12.
      4
          Id. at 4 � 12.
      5
          See id. at 2-3 � 2, 3 � 3.
      6
          Id. at 4 �� 13-14.


      8
          Notice of Removal, Docket Entry No. 1.
      9
          Plaintiff's Motion to Remand, Docket Entry No. 9.
                                      -2-
     Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 3 of 9



Defendants responded on June 2, 2020, 10 and Plaintiff replied on
June 8, 2 O 2 o .11


                               II.    Analysis

      Under 28 U.S.C. § 144l(a) any state court civil action over
which a federal court would have original jurisdiction may be

removed from state to federal court.         "The party seeking to assert
federal jurisdiction                  has the burden of proving by a
preponderance of the evidence that subject matter jurisdiction
exists." New Orleans & Gulf Coast Railway Co. v. Barrois, 533 F.3d
321, 327 (5th Cir. 2008). Ambiguities are to be construed against
removal and in favor of remand. Manguno v. Prudential Property and
Casualty Insurance Co., 276 F.3d 720, 723 (5th Cir. 2002).                  The
notice of removal must set forth a "short and plain statement of
the grounds for removal."       28 U.S.C.    §   1446 (a).   If the basis of
jurisdiction is diversity of citizenship, the citizenship of the
parties must be set forth,           as well as an allegation that the
jurisdictional amount has been satisfied.              Dart Cherokee Basin
Operating Co. 1 LLC v. Owens, 135 S. Ct. 547, 554 (2014); Howery v.
Allstate Insurance Co., 243 F.3d 912, 919 (5th Cir. 2001).
      Federal district courts have original jurisdiction over civil
actions between citizens of different states where the amount in


      Response in Opposition to Motion to Remand ("Defendants'
      10

Response"), Docket Entry No. 11.
      Plaintiff's Reply in Support of Its
      11
                                                         Motion   to   Remand
("Plaintiff's Reply"), Docket Entry No. 12.
                                      -3-
     Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 4 of 9



controversy exceeds $75,000, exclusive of interest and costs.

28 U.S.C. § 1332(a).       Defendants removed this action based on the
diversity of the parties asserting that Plaintiff is a citizen of
Texas, BoNYM is a citizen of New York, and Shellpoint is a citizen
of Delaware and New York, and that the amount in controversy is

$362,284. 12     Plaintiff argues the action must be remanded because
(1) the notice of removal falsely alleges that BoNYM is a national
banking association citizen of New York when it is not a national
banking association, and (2) the notice of removal fails to allege
the citizenship of 2004-30CB Trust. 13

A.    Citizenship of The Bank of New York Mellon

      The Notice of Removal asserts that BoNYM is a citizen of
New York because it is a national banking association with its main
office located in New York, New York . 14      Defendants admit that this
statement is an error that confuses defendant BoNYM, a Delaware
corporation with its principal place of business in New York, with
non-defendant The Bank of New York Mellon Trust Company, National
Association, a national banking association and distinct entity. 15
Defendants request leave to file an Amended Notice of Removal that
correctly states that BoNYM is a corporation and citizen of


     12
           Notice of Removal, Docket Entry No. 1, pp. 2-3.
     13
           Plaintiff's Motion to Remand, Docket Entry No. 9, pp. 4, 6.
      14
           Notice of Removal, Docket Entry No. 1, p. 2.
      15
           Defendants' Response, Docket Entry No. 11, p. 8.
                                     -4-
    Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 5 of 9



Delaware     and    New   York. 16    Plaintiff    argues    that    Defendants'
amendment impermissibly seeks to remedy defective jurisdictional
facts more than thirty days after the original notice of removal. 17
     A notice of removal must be filed within 30 days(b).                      The
defendant may freely amend a filed notice of removal wi of the
defendant's receipt of service of process.            28 U.S.C.      §   1446 thin

that 30-day period.        Moody v. Commercial Insurance Co. of Newark,
New Jersey, 753 F. Supp. 198, 201 (N.D. Tex. 1990).                      After the
30-day removal period has elapsed, a defendant must seek leave to
amend the notice of removal under 28 U.S.C. § 1653, which provides
that "[d]efective allegations of jurisdiction may be amended . . ."
VTX Communications, LLC v. AT&T Inc., Civil Action No. 7: 19-CV-269,
2020 WL 918670, at *13 (S.D. Tex. Feb. 26, 2020). Section 1653 "is
to be broadly construed to avoid dismissals of actions on purely
'technical' or 'formal' grounds."              Whitmire v. Victus Ltd., 212

F.3d 885, 888 (5th Cir. 2000).
     Whether the court may authorize amendment under§ 1653 depends
on the nature of the jurisdictional defect.                 Id.     Section 1653

authorizes      amendment       "to   remedy     inadequate       jurisdictional

allegations,       but not defective jurisdictional facts."                Newman-
Green,     Inc. v. Alfonzo-Larrain,       109 S. Ct. 2218,          2222 (1989).
Section 1653 therefore allows amendment where the court has


      Id. at 9; see Defendants' Amended Removal Notice, Exhibit B
     16

to Defendants' Response, Docket Entry No. 11, p. 204.
     17
          Plaintiff's Reply, Docket Entry No. 12, pp. 3-4.
                                       -5-
    Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 6 of 9



jurisdiction based on the underlying facts but the technical

requirements to allege those facts have not been met, and it does
not permit amendment if there was no jurisdiction based on the
underlying facts at the time of filing.            Section 1653 does not
permit amendment to correct non-jurisdictional deficiencies in
removal procedure, such as a failure to join all defendants in the
notice of removal.     Moody, 753 F. Supp. at 201.
     Plaintiff    argues   that   Defendants      seek   to    introduce     new
jurisdictional    facts    by   amending    the   Notice      of   Removal   to
accurately state that BoNYM is a corporate citizen of Delaware and
New York rather than a banking association citizen of New York.
But a notice of removal's failure to correctly allege a corporate
defendant's citizenship is a typical example of the type of
technical error in jurisdictional allegations that may be amended
under§ 1653.     See Whitmire, 212 F.3d at 888; D. J. McDuffie, Inc.
v. Old Reliable Fire Insurance Co., 608 F.2d 145, 146 (5th Cir.
1979); Moore v. Gladiator Events. LLC, No. 3:15-cv-01877-M, 2015
WL 5459625, at *2-3 (N.D. Tex. Sept. 15, 2015)             Whether the court
has diversity jurisdiction turns on whether Defendants were of
diverse citizenship from Plaintiff at the time of removal, not
whether Defendants accurately alleged the bases of citizenship in
the Notice of Removal.          There is no dispute that BoNYM is a
corporate citizen of New York and Delaware and not Texas and is
therefore diverse from Plaintiff.          The amendment seeks to cure a
technical defect in the jurisdictional allegations rather than

                                    -6-
     Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 7 of 9



alter the underlying jurisdictional facts and is permitted under

§ 1653.      See Whitmire, 212 F.3d at 888.      The court will therefore

grant Defendants' request for leave to file their Amended Removal
Notice, and the court concludes that the Amended Removal Notice
adequately alleges         the citizenship of BoNYM       as diverse from
Plaintiff.


B.    Citizenship of the 2004-30CB Trust

      Plaintiff     also    argues   that   Defendants   have   inadequately
alleged diversity jurisdiction because the Notice of Removal does
not allege any facts supporting the 2004-30CB Trust's citizenship.18
Defendants respond that the 2004-30CB Trust's citizenship is
irrelevant because BoNYM as its trustee is the real party to the
suit.19
       In determining diversity jurisdiction, "a federal court must
disregard nominal or formal parties and rest jurisdiction only upon
the citizenship of real parties to the controversy."                 Navarro
Savings Ass'n v. Lee, 100 S. Ct. 1779, 1782 (1980). When a trustee
is named as the defendant in a lawsuit involving a trust, the
trustee is the real party to the controversy if its control over
the trust's assets is real and substantial, meaning it "possesses
certain customary powers to hold, manage, and dispose of assets for
the benefit of others."         Bynane v. Bank of New York Mellon for


      18
           Motion to Remand, Docket Entry No. 9, pp. 4-5.
      19
           Defendants' Response, Docket Entry No. 11, p. 4.
                                      -7-
    Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 8 of 9



CWMBS, Inc. Asset-Backed Certificates Series 2006-24, 866 F.3d 341,

356 (5th Cir. 2017) (quoting Navarro, 100 S. Ct. at 1783). In such
circumstances      the trustee's citizenship            "is   what   matters   in
determining diversity jurisdiction."          Id.
     Plaintiff sued BoNYM in its capacity as trustee of the
2004-30CB Trust and did not sue the trust in its own name. 20               Thus
"the only remaining question is whether [BonYM] posses the sort of
'real     and   substantial'   control     over   the    trust's     assets"   as
described above.       Id. at 357.       In the context of mortgage loan
asset trusts, the trustee has real and substantial control if all
right, title, interest in, and control of the mortgage loans are
transferred to the trustee and "the certificateholders have only
limited rights to vote or otherwise control the operation of the
trust."     Bynane, 866 F.3d at 357.
     BoNYM has submitted evidence that the trust is subject to a
pooling and service agreement that assigns "all of [the] rights
with respect to the Mortgage Loans" to the trustee.21                The Pooling
Agreement also states that the certificateholders have no right to
"control the operation and management of the Trust Fund, or the
obligations of the parties hereto" or "institute any suit, action


      see Plaintiff's Original Petition, Exhibit 2 to Notice of
     20

Removal, Docket Entry No. 1-2, p. 2 1 2 (identifying BoNYM as a
party and trustee of the 2004-30CB Trust but not naming the trust
as a separate party).
      Pooling and Servicing Agreement ( "Pooling Agreement"),
     21

Exhibit A-4 to Defendants' Response, Docket Entry No. 11, pp. 90-91
§ 2.04.
                                     -8-
     Case 4:20-cv-01322 Document 18 Filed on 09/15/20 in TXSD Page 9 of 9



or proceeding" under the Pooling Agreement. 22              Plaintiff does not

dispute these facts.         The court concludes that BoNYM as trustee for
the 2004-30CB Trust is the real and substantial party to the
action,     and   accordingly        BoNYM's citizenship controls for the
purpose     of    diversity       jurisdiction.    Accordingly,      Plaintiff's

objection that the Notice of Removal does not specify the 2004-30CB
Trust's citizenship lacks merit.           Plaintiff's Motion to Remand will
be denied.


                           III.     Conclusions and Order

     The court concludes it has diversity jurisdiction over this
action     because     the    parties    are   diverse   and   the    amount   in
controversy exceeded $75,000 at the time of removal.                       While
Defendants alleged an incorrect basis for BoNYM's citizenship in
the Notice of Removal, they are entitled to amend to correct their
jurisdictional allegations under 28 U.S.C. § 1653.                  Accordingly,

Plaintiff's Motion to Remand              (Docket Entry No.    9)    is DENIED.

Defendants' request for leave to file an amended removal notice

(Docket Entry No. 11) is GRANTED.

     SIGNED at Houston, Texas, on this 15th day of September, 2020.




                                                        SIM LAKE
                                           SENIOR UNITED STATES DISTRICT JUDGE

     22
          1d. at 137   §   10.oa.
                                         -9-
